Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 1 of 21




         EXHIBIT 1
   Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 2 of 21




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                      :
HEDGEYE RISK MANAGEMENT, LLC,         : Civil Action No. 1:21-cv-03687-ALC-RWL
                                      :
                       Plaintiff,     :
     v.                               : ORAL ARGUMENT REQUESTED
                                      :
DARIUS DALE,                          :
                                      :
                       Defendant.     :
                                      :



          HEDGEYE’S SUBMISSION OF NEWLY OBTAINED EVIDENCE

               AND REPLY IN SUPPORT OF RENEWED MOTION

                     FOR PRELIMINARY INJUNCTION
       Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 3 of 21




                                                      TABLE OF CONTENTS

                                                                                                                               Page(s)


PRELIMINARY STATEMENT .................................................................................................... 1

I.       DEFENDANT’S LATEST AND ONGOING MISAPPROPRIATION ............................ 1
         A.        This Court’s April 27 TRO ..................................................................................... 1

         B.        Defendant’s Newly Admitted Contempt ................................................................ 2

         C.        Defendant Breached His Duty To Conduct A Reasonable And
                   Diligent Search For Documents Responsive To This Court’s TRO ....................... 3

         D.        Defendant’s False Representations ......................................................................... 4

II.      DEFENDANT’S ADMISSIONS CONSTITUTE ACTIONABLE
         MISAPPROPRIATION AS A MATTER OF LAW .......................................................... 4
         A.        Defendant’s Source Code Is A Derived File Even If It Contains
                   Changes Or Modifications Rendering It Dissimilar To Hedgeye’s ........................ 4

         B.        The Similarity Between Hedgeye’s Subject Files And Defendant’s
                   Source Files Is Irrelevant To This Motion .............................................................. 6

         C.        Defendant’s Argument That He Designed Around The Trade
                   Secrets Proves His Misappropriation ...................................................................... 8

         D.        Defendant Ignores His Disclosure To 42 Macro .................................................... 9

III.     HEDGEYE IS ENTITLED TO AN INJUNCTION ......................................................... 10
         A.        Hedgeye Is Entitled To An Injunction, At A Minimum, Against
                   Defendant Accessing The Trade Secrets He Continues To Possess ..................... 10

         B.        The Only Reason The Preliminary Injunction Was Denied Has
                   Been Resolved ...................................................................................................... 10

         C.        Defendant Ignores Multiple Other Bases For Finding Likely
                   Irreparable Harm ................................................................................................... 10

         D.        Defendant Ignores That His Misappropriation Of The Customer
                   Lists Independently Creates The Risk Of Irreparable Harm ................................ 11

IV.      DEFENDANT INTENTIONALLY DESTROYED RELEVANT
         EVIDENCE....................................................................................................................... 12


                                                                    i
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 4 of 21




       A.     Defendant Acted In “Bad Faith” Because He Intentionally Deleted
              The Files And Their Metadata .............................................................................. 12

       B.     The Deleted Files And Metadata Are Not Otherwise Available .......................... 13

       C.     The Deleted Files And Metadata Were Relevant ................................................. 14

V.     THE COURT SHOULD RESOLVE FACTUAL DISPUTES ......................................... 15
       A.     The Court Should Weigh The Evidence And Assess Credibility ......................... 15

       B.     Defendant Is Not Credible .................................................................................... 16




                                                           ii
      Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 5 of 21




                                 PRELIMINARY STATEMENT

        Defendant’s misdeeds are being uncovered faster than Hedgeye has time to brief them for

the Court. On the day he filed his opposition to Hedgeye’s renewed motion, Defendant sent to

Hedgeye’s counsel in San Francisco a plethora of Hedgeye trade secrets that he had been

expressly ordered by this Court to return nearly three months ago. Defendant continually fails

to recognize the gravity of his actions, apparently intent on forcing Hedgeye to bring yet another

formal motion for contempt and an injunction ending his continuing access to the trade secrets.1

        Meanwhile, in opposition to Hedgeye’s motion, Defendant ignores what he concedes is

the black letter law of trade secret misappropriation. His admissions entitle Hedgeye to

judgment as a matter of law; meanwhile, overwhelming evidence supports enjoining Defendant

from his continuing egregious misappropriation.

I.      DEFENDANT’S LATEST AND ONGOING MISAPPROPRIATION

        A.      This Court’s April 27 TRO

     Three months ago, this Court ordered via TRO that:

        •    Mr. Dale shall . . . deliver to Hedgeye any other files that he obtained or
             created while employed by Hedgeye that contain Hedgeye trade secrets
             and/or other confidential information, all of which shall be referred to
             herein the “Subject Files”;

        •    Mr. Dale shall also deliver to Hedgeye any and all notebooks (and copies
             thereof) that he prepared and/or kept containing Hedgeye trade secrets and
             other confidential business information;

        •    Mr. Dale shall deliver to his counsel a copy of every computer file . . . that
             includes, was derived from, or represents a modified version of the
             Subject Files; these files shall be referred to herein as the “Derived Files”;




1
 Hedgeye also has pending with Judge Lehrburger a discovery letter brief regarding Defendant’s
blanket refusal to answer any interrogatories or produce any documents.
                                                  1
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 6 of 21




        •    Mr. Dale shall thereafter preserve and forebear from accessing or in any
             way using any and all copies of the Derived Files . . . in a manner that may
             be verified in discovery;

Dkt. 13 (emphasis added).

        B.      Defendant’s Newly Admitted Contempt

        The day he filed his opposition to Hedgeye’s renewed motion, Defendant admitted to

further conduct not only constituting misappropriation as a matter of law, but also to having

violated virtually every aspect of the Court’s TRO order.

        Specifically, on Friday, July 23, Hedgeye’s counsel in San Francisco received a package2

from Defendant’s counsel containing not just one, but two notebooks, as well as a number of

pictures Defendant had taken on his phone, and emailed to his Gmail account, of pages of

other notebooks and highly confidential and proprietary Hedgeye trade secrets. Wallerstein

Decl., ¶ 2. Defendant’s terse cover letter concedes the documents were produced “[p]ursuant to

the Court’s [Temporary Restraining] Order dated April 27, 2021.” Id., ¶ 3, Ex. A. In other

words, they were produced pursuant to an order issued three months earlier.

        Defendant has not disclosed when or how the notebooks were “found.” He has not

disclosed when the images were discovered, where they were discovered, or how they were

copied to his counsel. Hedgeye knows Defendant took some pictures of Hedgeye trade secrets

on his iPhone, and emailed them to his Gmail. But Defendant has not disclosed if or how he

searched his phone, or iCloud, or Gmail. Defendant’s cover letter purported to identify some

documents as “pictures for the period of January, 2017 through March, 2021.” Id. Hedgeye and

the Court are entitled to know how Defendant knows when the pictures were taken, and what



2
 Hedgeye gives the undeserved benefit of the doubt that it was a typo that Defendant’s letter is misdated
July 21, and it purports to have been sent “via overnight mail,” as the label confirms it was sent on July
22 and scheduled to arrive on July 23.
                                                     2
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 7 of 21




steps, if any, have been taken to preserve the metadata of the images. These issues must be

resolved immediately.

       Further, unless he recently spoliated them, Defendant maintains access to these multiple

additional trade secret images. Presumably, Defendant maintains copies at least on his phone, in

iCloud and/or Gmail. This possibility more than warrants an injunction that, at a minimum,

Defendant cease and forebear accessing the images, and permitting Hedgeye to verify the

quarantine and removal of the images from Defendant’s possession, custody or control.

       Defendant’s nonchalant production of further smoking gun evidence came with the

bizarre caveat that it was “being produced subject to redaction of pages not subject to expedited

discovery.” Wallerstein Decl., Ex. A. Further, Defendant purports to designate the entire

production “Highly Confidential — Attorneys’ Eyes Only.” Id. But the documents are

Hedgeye’s documents, and contain Hedgeye’s trade secrets. It is Defendant, not Hedgeye, who

may not view the confidential information. Defendant’s confusion is illustrative of his

continuing misunderstanding of Hedgeye’s intellectual property rights.

       C.      Defendant Breached His Duty To Conduct A Reasonable And Diligent
               Search For Documents Responsive To This Court’s TRO

       Rule 34 and this Court’s precedent makes clear that Defendant’s search for documents

responsive to the Court’s TRO was not reasonable and diligent:

               Defendants did little more than manually search one of [the
               defendant]’s personal email accounts to comply with the Court’s
               Order. That is not enough. Rule 34(a)(1) allows for discovery of
               documents in a party’s “possession, custody, or control,” and
               requires a party “to conduct a reasonable and diligent search for
               responsive documents.”

Mintz Fraade Law Firm, P.C. v. Brady, 2021 WL 621206, at *4 (S.D.N.Y. Feb. 17, 2021)

(quoting Wilson v. Town of Cheektowaga, 2021 WL 195348, at *3 (W.D.N.Y. Jan. 20, 2021)).



                                                3
      Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 8 of 21




        Defendant does not explain why he was in contempt of the TRO for three months, or why

he never corrected his false representations he made to the Court. Even if Defendant was

somehow excused from conducting a diligent search in response to the Court’s TRO on April 27,

he was questioned about the documents at length in his deposition on June 15. See, e.g., Dkt. 65-

1 at188-89. It was five weeks after his deposition – July 22, the day he filed his opposition – that

Defendant sent to Hedgeye by overnight mail an additional notebook, and dozens of pictures not

discussed at Defendant’s deposition. Defendant has no excuse for his per se contempt.

        D.     Defendant’s False Representations

        Defendant’s production also proves his prior representations to this Court were false and

misleading. For example, Defendant falsely certified that he “fully and in good faith complied

with” the production requirements of the Court’s TRO. Dkt. 20-1; see also Dkt. 28-1 at ¶ 19 (“I

have fully complied with the Court’s temporary order . . . .”).

        Defendant opposed the preliminary injunction motion by assuring the Court that he had

produced everything the Court ordered; that is, all Subject Files, all notebooks, and all Derived

Files. Defendant’s newest production should be viewed in the context of the frequency and

certainty of Defendant’s earlier false assurances. See, e.g., Dkt. 36 at 1 (“Mr. Dale is in full

compliance having turned over all documents identified and referenced.”); Dkt. 36 at 5 (“All

[Hedgeye] files have been turned over . . . .”).

II.     DEFENDANT’S ADMISSIONS CONSTITUTE ACTIONABLE
        MISAPPROPRIATION AS A MATTER OF LAW

        A.     Defendant’s Source Code Is A Derived File Even If It Contains
               Changes Or Modifications Rendering It Dissimilar To Hedgeye’s

        Defendant argues that because he made sure his source files are different than Hedgeye’s,

his misappropriation is not “actionable.” Defendant ignores this Court’s TRO that defined

“Subject Files” as “any [] files that [Defendant] obtained or created while employed by Hedgeye

                                                   4
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 9 of 21




that contain Hedgeye trade secrets and/or other confidential information,” (Dkt. 13), and

“Derived Files” as “every computer file . . . that includes, was derived from, or represents a

modified version of the Subject Files.” Id. (emphasis added). Thus, Defendant’s source files

are “Derived Files” no matter what modifications Defendant made. And this Court already

concluded that Hedgeye’s “derived files, subject files, source codes, and/or formulas would

qualify as trade secrets.” Dkt. 51 at 4:7-9.

       Defendant’s argument also ignores the overwhelming authority cited by Hedgeye. For

example, Defendant ignores the law that even if “defendants’ products do not actually contain

the secrets, defendants were assisted in their development of their own products by their

knowledge of” the trade secrets. On-Line Techs., Inc. v. Perkins-Elmer Corp., 253 F. Supp. 2d

313, 323 (D. Conn. 2003).

       Defendant’s opposition ignores the wealth of authority that “information may be

improperly ‘used’ in that it is unlawfully acquired and then built upon or modified before being

disclosed or benefit derived.” SkinMedica, Inc. v. Histogen, Inc., 869 F. Supp. 2d 1176, 1197

(S.D. Cal. 2012). Defendant ignores this Court’s precedent, as well as a vast collection of

persuasive authority that in cases like this one, “in which a plaintiff alleges that defendant’s

product is derived from plaintiff’s trade secret . . . proof of ‘slavish copying’ is not necessary and

an actor is liable ‘for using the trade secret with independently created improvements or

modifications if the result is substantially derived from the trade secret.’” Adv. Analytics, Inc. v.

Citigroup Glob. Mkts., Inc., No. 04 Civ. 3531(LTS)(HBP), 2009 WL 7133660, at *19 (S.D.N.Y.

Aug. 5, 2009) (quoting Restatement (Third) of Unfair Competition § 40 cmt. c) (collecting

cases); see also Am. Can Co. v. Manshukhani, 742 F.2d 314, 328-29 (7th Cir. 1984) (same).




                                                  5
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 10 of 21




        Defendant ignores the law that trade secret cases do not require a “strict comparison” to

determine misappropriation. See BladeRoom Grp. Ltd. v. Facebook, Inc., No. 5:15-cv-01370-

EJD, 2018 WL 514923, at *9 (N.D. Cal. Jan. 23, 2018). And Defendant ignores the authority

that his “attempt to disclaim use of various elements of the claimed trade secrets does not

foreclose the possibility that [defendant’s] process was substantially derived from the trade

secrets, even if it differed in specifics from the process described therein.” Id.

        B.       The Similarity Between Hedgeye’s Subject Files And Defendant’s
                 Source Files Is Irrelevant To This Motion

        Defendant expressly assumes that to “qualify as a trade secret,” Hedgeye must “identify

with particularity a[] specific component common to both companies’ source files that was

originally unique and proprietary to Hedgeye . . . .” Opp. at 1. He emphasizes that Hedgeye has

not yet demonstrated similarity or “commonality” between its Subject Files and Defendant’s

source files.3

        Again, Defendant ignores the law that he committed actionable misappropriation even if

he ultimately used none of Hedgeye’s trade secrets. See On-Line Techs., 253 F. Supp. 2d at 323

(Even if “defendants’ products do not actually contain the secrets, defendants were assisted in

their development of their own products by their knowledge of” the trade secrets.”).

        A defendant commits actionable misappropriation if he uses “negative knowledge” of the

trade secret. Id. (“[D]efendant’s ‘negative knowledge’ is one form of ‘using’ trade secrets.”). In




3
  Hedgeye already has offered expert testimony that Defendant could not have constructed his source files
without reference to Hedgeye’s. See Dkt. 24. The Court exercised its discretion not to credit that
evidence only in light of Defendant’s representations now known to be false. Ultimately Hedgeye will
disclose overwhelming expert opinions showing both that Defendant’s source files necessarily derived
from Hedgeye’s, and that they do indeed bear too much similarity for Defendant to have created his “from
scratch” as he claims.
                                                   6
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 11 of 21




other words, Defendant is guilty of misappropriation even if the Court credits his testimony that

he looked at Hedgeye’s trade secrets to ascertain what not to include.

        Defendant has admitted that he expressly and deliberately changed his own source files

based on what he saw in the Hedgeye Subject Files he was using for that purpose. Defendant

testified, for example, that he “made sure” that he would change his own source file if he saw a

particular Hedgeye formula he had in common. Tr. 133:7-12; see also Tr. 133:10-12 (“If I did

something that inadvertently was in the Hedgeye source file, I changed my formula.”).

        Defendant argues that, “[i]t is one thing to view a source file, but quite another thing to

draw upon and employ its content.” Opp. at 1; see also Opp. at 8 (“Merely opening a file and

reviewing its content is far removed from actually incorporating and using the same content in a

rival product.”). Defendant is right that he describes two different acts; however, both acts

constitute misappropriation under the law. By making his self-decreed distinction between

viewing a trade secret when designing a competing product, on the one hand, and incorporating

particular elements, on the other hand, Defendant ignores the law that “[t]here are no technical

limitations on the nature of the conduct that constitutes ‘use’ of a trade secret. . . . .”

Restatement (Third) of Unfair Competition § 40 cmt. c.

        The parties agree that anything likely to enrich Defendant or harm Hedgeye constitutes

use of the trade secret. Opp. at 8. Defendant asserts that “[t]he mere viewing and opening of a

file, without more, could not cause harm to Hedgeye, nor enrich 42 Macro in any way.” Id. But

Hedgeye is being harmed, and Defendant enriched, by Defendant using on a daily basis source

files he created with reference to Hedgeye’s, even if he also modified or changed them.

        Finally, Defendant fails to distinguish Integrated Cash Mgmt. Servs., Inc. v. Digital

Transactions, Inc., 732 F. Supp. 370 (S.D.N.Y. 1989). It was not because there were certain



                                                   7
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 12 of 21




similarities or commonalities between the two programs that the court concluded there had been

misappropriation. Indeed, the court expressly found that “no direct coping occurred” and that

defendants “sincerely attempted to refrain from using ICM source code and other information

used by them while working at ICM.” Id. at 377. The court entered the injunction because

defendants “benefitted from their specific knowledge of the architecture and detail of the ICM

programs” in creating their competing programs. Id. Here too, Defendant benefitted from the

files that he unlawfully copied prior to his departure, even if there was no direct copying.

       C.      Defendant’s Argument That He Designed Around The Trade Secrets
               Proves His Misappropriation

       Defendant’s insistence that he is not guilty of misappropriation if his resulting files are

different from Hedgeye’s rests on a fundamental confusion between different forms of

intellectual property. In a patent case, if the accused product does not practice the patented

claims – that is, if it is dissimilar enough – then it does not infringe even if the defendant

meticulously studied the patent while designing around it. Conversely, if the accused product

does read on the claims – that is, if it shares similarity or – then it infringes even if the defendant

never viewed the patent.

       Trade secrets are the opposite. With trade secrets, it does not matter how similar or

dissimilar is the accused product. A defendant may not use a trade secret when designing the

accused product, even if the accused product bears no commonality with the trade secret.

Conversely, if an accused product was designed without reference to a trade secret, then even an

exact replica would be insufficient to find misappropriation. See, e.g., Prostar Wireless Grp.,

LLC v. Domino’s Pizza, Inc., 815 F. App’x 117, 120 (9th Cir. 2020).

//

//


                                                   8
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 13 of 21




       D.      Defendant Ignores His Disclosure To 42 Macro

       Defendant concedes that “[m]isappropriation under the DTSA includes the ‘disclosure or

use’ of a trade secret . . . .” Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., No. 2020

WL 1442915, at *8 (S.D.N.Y. Jan. 27, 2020). Defendant disclosed Hedgeye’s trade secrets to 42

Macro, used them to build his own, and continues to use them daily.

       Defendant concedes that “disclosure” is an independent basis for misappropriation, and

entitles Hedgeye to a presumption of irreparable harm. He then proclaims that he “has not

disclosed any trade secrets. He has not disseminated them to others.” Opp. at 2 (citing Faiveley

Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118-19 (2d Cir. 2009)).

       Defendant’s unsworn ipse dixit ignores his sworn testimony that 42 Macro is a distinct,

third party entity conceived, established and funded by a third party individual. Mot. at 20-21.

Defendant ignores that Mr. Lamar set up and registered 42 Macro LLC, is the managing member

and is “the brains behind the operation.” Mot. at 20. Although Defendant claims in media for

publicity purposes to be the “founder” of 42 Macro, in reality, he testified that he is but an

unpaid employee. Id.

       Defend misappropriated trade secrets, violating the DTSA and New York law, when he

illicitly copied Hedgeye’s files to his Dropbox account. He violated those laws when he copied

them to his personal laptop computer. He violated those laws every time he accessed the file,

and he violated them every time he chose to include or not include anything based on what was

in Hedgeye’s file. And he violates those laws every day as he sells files that are Derived Files as

a matter of law and order of the Court.

//

//

//
                                                  9
       Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 14 of 21




III.     HEDGEYE IS ENTITLED TO AN INJUNCTION

         Defendant concedes that “[u]nder the DTSA, an injunction is warranted . . . “to prevent

any actual or threatened misappropriation . . . .” 18 U.S.C. § 1836(b)(3)(A). Defendant’s

misappropriation has been severe, pervasive and ongoing.

         A.     Hedgeye Is Entitled To An Injunction, At A Minimum, Against
                Defendant Accessing The Trade Secrets He Continues To Possess

         Given Defendant’s July 22 production of a further trove of Hedgeye trade secrets,

Hedgeye should at a minimum be granted an injunction against Defendant further accessing

Hedgeye trade secrets, whether located on his phone, in iCloud, Gmail, or otherwise.

         B.     The Only Reason The Preliminary Injunction Was Denied Has Been
                Resolved

         Defendant notes that “[t]he Court found that basic factual issues were subject to

significant dispute (‘Mr. Dale states that the formulas he uses to forecast and back-test data are

different from Hedgeye’s’).” Opp. at 3. But that factual dispute – whether Defendant’s

formulas are or are not different from Hedgeye’s – is not pertinent to this renewed motion.

         Defendant correctly recounts this Court’s comment that Hedgeye had not adequately

shown Defendant was using the trade secrets, but argues “And it found that ‘plaintiff has not

established that it will suffer irreparable harm absent a preliminary injunction.’” Opp. at 3.

Defendant’s use of “and” notwithstanding, this Court found that Hedgeye had not established

irreparable harm only because it had not proven Defendant’s use of the trade secrets. Mot. at 17.

         C.     Defendant Ignores Multiple Other Bases For Finding Likely
                Irreparable Harm

         Defendant’s opposition ignores most of the arguments and authority in favor of finding a

likelihood of irreparable harm. For example, Defendant ignores that “[e]quitable relief is

particularly appropriate in trade secrets cases because ‘loss of trade secrets cannot be measured


                                                 10
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 15 of 21




in money damages’ and therefore ‘[a] trade secret once lost is ... lost forever.’” Secured

Worldwide LLC v. Kinney, 2015 WL 1514738, at *11 (S.D.N.Y. Apr. 1, 2015). Defendant

ignores his marketing’s “ripple” or “snowball” effect, and its likely concomitant loss of market

share. See Grand River Enter. Six. Nations Ltd. v. Pryor, 481 F.3d 60, 67 (2d Cir. 2010).

       And Defendant ignores KCG Holdings, Inc. v. Khandekar, 2020 WL 1189302, at *16

(S.D.N.Y. Mar. 12, 2020); Lumex, Inc. v. Highsmith, 919 F. Supp. 624, 631-32 (E.D.N.Y. 1996);

Estee Lauder Cos. v. Batra, 430 F. Supp. 2d 158, 174, 179 (S.D.N.Y. 2006); and Spinal

Dimensions, Inc. v. Chepenuk, 16 Misc. 3d 1121(A), 847 N.Y.S.2d 905 (2007). These cases

stand for the proposition that “[e]ven where a trade secret has not yet been disclosed, irreparable

harm may be found based upon a finding that trade secrets will inevitably be disclosed where, as

here, the movant competes directly with the prospective employer and the transient employee

possesses highly confidential or technical knowledge . . . .” KCG Holdings, 2020 WL 1189302,

at *16 (quoting Estee Lauder, 430 F. Supp. 2d at 174).

       D.      Defendant Ignores That His Misappropriation Of The Customer
               Lists Independently Creates The Risk Of Irreparable Harm

       Defendant argues that “Hedgeye complains that [Defendant] had a copy of its customer

list (which he has since returned) . . . but identifies no instance in which [Defendant] has

solicited any of its customers or otherwise used that list in any improper way.” Opp. at 6. But

Defendant more than “had a copy of its customer list;” Defendant intentionally and secretly

downloaded thousands of names from carefully curated customer lists, trying to disguise his

activities by using a false innocuous folder name. Mot. at 22.

       And Defendant did not in any way “return” the customer list. First, Defendant has not

produced any of the customer lists he misappropriated. Second, even if he did, he would have

“copied” not “returned” the electronic files. Defendant consistently refers to “returning”


                                                 11
      Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 16 of 21




electronic files but only physical storage media like thumb drives, computers and iPhone may be

“returned.” Electronic files may only be copied or deleted. Defendant’s persistent confusion

further warrants an injunction against accessing the files he falsely insists have been “returned.”

        In any event, Defendant continues to ignore the law that “[i]n general, the imminent use

of a trade secret constitutes irreparable harm. This is particularly true when the trade secret is a

customer list . . . .”). Gallagher Benefits Servs., Inc. v. De La Torre, No. C 07-5495 VRW, 2007

WL 4106821, at *5 (N.D. Cal. Nov. 16, 2007).

IV.     DEFENDANT INTENTIONALLY DESTROYED RELEVANT EVIDENCE

        A.     Defendant Acted In “Bad Faith” Because He Intentionally Deleted
               The Files And Their Metadata

        Defendant concedes that he had a duty to preserve the Subject Files and their metadata by

March 11, and that he deleted them from his computer long after that, on the day the complaint

was filed; i.e., on “April 26. If not sooner.” Tr. 146:16-22.

        Defendant argues that Hedgeye failed to “establish that [Defendant] acted in bad faith

with the intent to deprive Hedgeye of evidence . . . .” Opp. at 10. But Defendant does not

dispute that a party acts in “bad faith” whenever evidence is destroyed “intentionally,” or

“willfully.” Passlogix, Inc. v. 2FA Tech., LLC, 708 F. Supp. 2d 378, 410 (S.D.N.Y. 2010).

Defendant disputes that negligence is sufficient to find bad faith but ignores that “[f]ailures to

preserve evidence occur along a continuum of fault – ranging from innocence through the

degrees of negligence to intentionality.” Rivera v. Hudson Valley Hosp. Grp., Inc., 2019 WL

3955539, at *6 (S.D.N.Y. 2019). Defendant concedes he deleted the files intentionally.

        Defendant insists he did not delete the files to deprive Hedgeye of evidence; rather, he

did it to protect himself from accusations of misappropriation. But the way he gained that

perceived “protection” was to deny Hedgeye the evidence of those files residing on Defendant’s


                                                 12
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 17 of 21




computer. When a party intentionally acts to delete files that are obviously relevant, and to

which there is a duty to preserve, he inherently acts with the requisite intent.

       Defendant stubbornly refuses to acknowledge the seriousness of his spoliation, his

counsel suggesting only that “he now understands the steps he took were not consistent with best

practices or the obligation to preserve all evidence . . . .” Opp. at 5. In context, “best practices”

is a misplaced euphemism for meeting minimal ethical obligations to the Court and to Hedgeye.

       B.      The Deleted Files And Metadata Are Not Otherwise Available

       Defendant argues that no spoliation occurred because Defendant “maintained copies of

all relevant files and produced them in discovery.” Opp. at 2; see also Opp. at 10. (“[N]o files

have been lost. As [Defendant] explained in his deposition, although he deleted certain files

from his laptop, he maintained copies of the same files in his Dropbox . . . .”).

       Hedgeye need not accept Defendant’s word; Hedgeye was entitled to see if Defendant did

indeed maintain copies of all relevant files. Further, even if he maintained copies, Defendant did

not maintain the metadata associated with the Subject Files he copied to his computer. This is

unlike the situation where the sender of an email deletes it, but the recipient maintains a copy.

This is unlike a situation where both the sender and recipient delete the email, but a copy remains

on the server. Once a Subject File was copied from Defendant’s Dropbox account to his

personal computer, both copies of the files constituted critical evidence independently of one

another, even aside from their critically different metadata.

       Finally, Defendant argues in a footnote that “it is premature to ask for an adverse

inference at this early stage, when it has not been established that any information is irretrievably

lost.” Opp. at 11 n. 2. But the Court needs to make preliminary findings now to rule on

Hedgeye’s renewed motion.

//
                                                  13
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 18 of 21




        C.      The Deleted Files And Metadata Were Relevant

        Defendant notes that “[w]ithout any showing regarding the materiality of the evidence, a

sanction is not appropriate.” Opp. at 11. But Defendant ignores that those same authorities hold

that “[w]hen evidence is destroyed . . . intentionally or willfully[], that fact alone is sufficient to

demonstrate relevance.’” Passlogix, 708 F. Supp. 2d at 411 (quoting Zubulake v. UBS Warburg

LLC, 229 F.R.D. 422, 431 (S.D.N.Y. 2004)).

        Defendant cannot seriously contest that the deleted Subject Files were relevant. Rather,

he suggests that Hedgeye must “establish that any missing metadata would establish

misappropriation or even tend to support its claims.” Opp. at 2. This is not the law, for good

reason. Because the evidence has been destroyed, Hedgeye likely can never establish what the

metadata would have shown. This is the very reason Hedgeye is entitled to an inference;

Defendant cannot profit from the lack of evidence he intentionally created.

        Defendant does not deny that the metadata, at a minimum, is deleted and no longer

available. Courts in New York and elsewhere have explained metadata’s independent

evidentiary value, particularly in trade secret cases. “Metadata, frequently referred to as ‘data

about data,’ is electronically-stored evidence that describes the ‘history, tracking, or management

of an electronic document.’” Aguilar v. Immigration & Customs Enforcement Div., 255 F.R.D.

350, 354 (S.D.N.Y. 2008).

        “System metadata reflects

                information created by the user or by the organization's
                information management system. . . . Examples of system
                metadata include data concerning the author, date and time of
                creation, and the date a document was modified. . . . System
                metadata is relevant . . . if the authenticity of a document is
                questioned or if establishing who received what information
                and when is important to the claims or defenses of a party.



                                                   14
     Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 19 of 21




Aguilar v. Immigration & Customs Enforcement Div., 255 F.R.D. 350, 354 (S.D.N.Y. 2008)

(internal quotation marks and citations omitted) (emphasis added); see also Kingsway Fin. Servs.

v. Pricewaterhouse-Coopers LLP, 2008 WL 5423316, at *6 (S.D.N.Y. Dec. 31, 2008) (“In

general, metadata is relevant when the process by which a document was created is in issue or

there are questions concerning a document’s authenticity; metadata may reveal when a document

was created, how many times it was edited, when it was edited and the nature of the edits.”).

         Courts in New York and elsewhere routinely issue spoliation sanctions for destruction of

metadata. See, e.g., Dorchester Fin. Holdings Corp. v. Banco BRJ S.A., 304 F.R.D. 178, 184

(S.D.N.Y. 2014); Leidig v. Buzzfeed, Inc., 2017 WL 6512353, at *12-13 (S.D.N.Y. Dec. 19,

2017).

V.       THE COURT SHOULD RESOLVE FACTUAL DISPUTES

         A.     The Court Should Weigh The Evidence And Assess Credibility

         Hedgeye is entitled to an injunction as a matter of law based on the undisputed facts. To

the extent the Court perceives any relevant disputed facts, however, they should be resolved via

an evidentiary hearing. See Fengler v. Nusimatic Americana, Inc., 832 F.2d 745, 748 (2d Cir.

1987) (reversing and remanding “with instructions that the district court hold an evidentiary

hearing regarding the propriety of injunctive relief”).

         “In granting or refusing an interlocutory injunction, the court must . . . state the findings

[of fact] and conclusions [of law] that support its action.” Fed. R. Civ. Proc. 52(a)(2). Further,

“[i]In making findings of fact . . . a trial judge must assess witness credibility; to determine what

is believable and what is not.” Feng v. Soy Sauce LLC, 2017 WL 6561160, at *1 (E.D.N.Y. Dec.

22, 2017) (applying Federal Rule of Civil Procedure 52).

//



                                                  15
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 20 of 21




         B.     Defendant Is Not Credible

         Defendant’s self-stated “purpose in viewing the Hedgeye source files,” (Opp. at 4), has

nothing to do with whether he is guilty of misappropriation. Further, in making its findings of

fact, Defendant’s self-serving testimony should carry no weight. Defendant argues that, “[a]t his

deposition, [Defendant] freely admitted he had viewed Hedgeye source files at various times . . .

.” Opp. at 3. But this was only after Defendant submitted multiple false statements to the Court,

and to Hedgeye, denying that he had accessed the files at all. After being caught copying the

files to his Dropbox, Defendant first falsely insisted that he copied the files only “to make sure I

had copies of the key models I built in the event HE tried to claim that I was misappropriating

their trade secrets . . . .” Dkt. 36-1 at ¶ 8.

         At each step, Defendant admits only so much as he believes already has been discovered.

He admitted to asking a Hedgeye employee for confidential information only after chastising the

employee for “ratting me out.” Mot. at 15. Only after Hedgeye informed his then-counsel did

Defendant admit to changing his LinkedIn profile to “founder” of 42Macro while he still was

employed by Hedegye. Id. at 2. Even then, he falsely denied that the company had been set up,

only later admitting at deposition that Mr. Lamar had indeed earlier registered the company. Id.

at 15.

         Defendant copied Hedgeye’s trade secrets to Dropbox hours before resigning, admitting

it only after Hedgeye disclosed the results of its forensic examination. Defendant submitted false

declarations that he had “returned” the trade secrets, only to recently admit he had neither

returned nor reasonably looked for Hedgeye material before making his declarations. Only when

confronted at his deposition did Defendant admit to accessing and referring to the Subject Files

in designing his own source files. Only when confronted with a picture of a notebook at his



                                                 16
    Case 1:21-cv-03687-ALC-RWL Document 81-1 Filed 07/26/21 Page 21 of 21




deposition did Defendant suddenly remember to “find” that notebook, as well as some of the

images. And of course Defendant deleted the Subject Files, and their associated metadata.

       This Court should recognize that Defendant is not credible when it is weighing the

evidence and making the findings required on Hedgeye’s renewed motion.

                                                   Respectfully submitted,

   Dated:     July 26, 2021                        /s/ Thomas E. Wallerstein
                                                   VENABLE LLP
                                                   Eric A. Prager
                                                   Thomas E. Wallerstein (pro hac vice)
                                                   1270 Avenue of the Americas, 24th Floor
                                                   New York, NY 10020
                                                   Tel.: 212-307-5500
                                                   EAPrager@Venable.com
                                                   TWallerstein@Venable.com

                                                   Attorneys for
                                                   Hedgeye Risk Management, LLC




                                              17
